              Case 4:19-cv-00253-LPR Document 12 Filed 06/23/20 Page 1 of 4




                                    IN THE        UNITED          STATES        DISTRICT          COURT
                                          EASTERN             DISTRICT          OF ARKANSAS
                                                         WESTERN            DIVISION


 K & K FARM                SERVICE,       INC,                                                                         PLAINTIFF


 V.                                                   Case No. 4:19CVOO253                   - SWW


 GASTON           MARQUEVICH                                                                                          DEFF,NDANT


                                                    CONSENT               JUDGEMENT




           NOW           ON THIS        DAY    comes the Plaintiff,           K & K Farm Service,          Inc., by and through          its


Attorneys,         Donald       K. Campbell,         III     of Campbell         &     Grooms,    PLLC,    and Defendant          Gaston


Marquevich,              by and through       his attorney      John Talbot          of the Bridges   Law Firm,     and based on the


pleadings       before the Court and the consent of the parties, the Court does hereby                              find as follows:


1.         K & K Farm Service,                Inc., (hereinafter          referred    to as "K   & K"') an Arlcansas       Corporation


with its principal           place of business in the Corinty               of Lonoke,       State of Arkansas


2.         Gaston          Marquevich         (hereinafter       referred      to as "Marquevich")             is an individual      and


resident      of the State of Florida             with     his last Icnown address as 600 Brickell                 Ave.,   Suite 1570,


Miami,     FL 33131.


3.         This court has subject             matter jurisdiction          and In Personam jurisdiction.


4.         The venue is properly              with this court.


5.         Southwind          Milling     Co. LLC          (hereinaffer      referred     to as "Southwind")       was an Arlcansas


limited      liability      company      and in 2016           its principal         place   of business   was in the County           of


Jefferson,      State of Arkansas.


6.         K & K sold rice to Southwind                    in 2016.
             Case 4:19-cv-00253-LPR Document 12 Filed 06/23/20 Page 2 of 4


 Judgment




 7.         Southwind            did not pay K &K              the full        balance owed to K & K for the rice delivered                              to


 Southwind.


 8.         Southwind            and K & K entered                into an agreement             for installment         payments         (hereinafter


 referred    to as the "Southwind                   Installment         Agreement")        whereby        Southwind          agreed it would        pay


K & K the 'full amount                    of the Southwind          Remaining          Balance        over a period     of time as set forth in


the Southwind             Installment        Agreement.


9.          As     part     of    tl'ie    consideration          for     K   &     K to      enter     into   the   Southwind             Installment


Agreement,           Southwind             executed      a separate           promissory        note     (hereinafter         referred      to as the


"Sorithwind         Promissory             Note")      dated September               12, 2016 that was payable                 to K & K in the


original     principal           amount       of Two      Million         Two       Hundred       Forty-one      Thousand          Eight     Hundred


Thirty     and 28/100        Dollars        ($2,241,830.28).


10.         Marquevich            signed the Southwind                  Promissory      Note as "Manager"              for Southwind           Milling


Group,      LLC.


11.         In Septei'nber          2016,      Marquevich           executed         a personal       guarantee      for the payment            of the


Southwind         Promissory          Note,


12.         The     guaranty         given      by     Marquevich             was    additional        consideration         and    an additional


inducement          for    K &       K to enter         into      the Southwind            Installment         Agreement         and       Southwind


Promissory         Note.


13.        The     Southwind              Promissory      Note      has not been paid as provided                      for    in the Southwind


Promissory        Note.


14.        The Southwind              Promissory        Note is in default.


                                                                          2 of 4
             Case 4:19-cv-00253-LPR Document 12 Filed 06/23/20 Page 3 of 4


Judgment




15.         After     giving     credit    for all payments        made on the Southwind            Promissory          Note     prior    to


May       1, 2017,        K & K has been owed              the principal    sum of Eight       Hundred       Eight-one       Thousand


Seven Hundred              Seventy-eight       and 33/100      ($881,778.33)      US Dollars      since May 1, 2017.


16.         Pursuant        to the terms       of the Southwind        Promissory     Note     interest    accrues       at the rate of


five per cent (5%) per annum.


17.        K & K made a demand                      for payment,      even though     the requirement         for a demand           was


waived       in     the     Southwind       Promissory       Note,     to   Marquevich       on   Februaiy         4,    2019,    giving


Marquevich           an additional        ten (10) business days to pay in full.          The time to pay was extended to


February      28, 2019.


18.        Marquevich          has not paid K & K.


19.        Marquevich          is in default     on Marquevich's        Guaranty.


20.        K & K is entitled          to a judgment        over and against Marquevich.


21.        Marquevich          and K & K have agreed upon an amount                   of a judgment         in lieu of a trial to be


the sum of Nine             Hundred       Forty-nine    Thousand       Six Hundred       one and 91/100        ($949,601.91)             US


Dollars     as of May          30, 2020,       plus interest    each day thereafter        at the rate of five           per cent per


annum      (5.0%)      pursuant     to the Southwind         Promissory      Note and Ark. Code 16-65-114(a).


      IT IS THEREFORE                 ORDERED,             DECREED          AND   ADJUDGED           that the Plaintiff,         K & K


Farm Service,             Inc., is hereby     awarded      judgment     against the Defendant,            Gaston    Marquevich,          in


the amount          of Nine     Hundred       Forty-nine     Thousand       Six Hundred      one and 91/100             ($949,601.91)


US Dollars          as of May      30, 2020, plus interest         each day thereafter       at the rate of five per cent per


annum (5.0%)           as provided        by law.


                                                                   3 of 4
       Case 4:19-cv-00253-LPR Document 12 Filed 06/23/20 Page 4 of 4


Judgment




  IT IS SO ORDERED,




                            Hon. Lee P. Rudofsky, U.S. District Judge

                               June 23, 2020
                            Date


  Prepared by:



  Donald K. Cam
  ARSC#84017
  Attorney for Plaintiff

  Approved as to form



  John Talbot
  ARSC#97119
  Attorney for Defendant




                                   4 of 4
